Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
2.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.         The application is amended as follows:
 Specification
ABSTRACT
Disclosed are a method and device for feeding back channel state information, and a method and device for determining a pre-coding matrix. In the present application, a terminal determines N orthogonal vector groups, one of the orthogonal vector groups being used for constructing pre-coding corresponding to M layers in a pre-coding matrix; the terminal determines, according to beams in the N orthogonal vector groups, linear combination coefficients for constructing the pre-coding matrix, the linear combination coefficients includes linear combination coefficients corresponding to the layers in the pre-coding matrix; the terminal feeds back channel state information to a base station, the channel state information includes indication information of the N orthogonal vector groups and linear combination coefficients, in the determined 

Allowable Subject Matter
4.         Claims 1-6, 8-18, 20, 23 and 24 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1 , 13 , 23 and 24, the prior art of record, specifically CN 103297180)( see ids and translation provided in PCT search) teaches in (paragraphs 13-73) an information feedback method, applied to a base station side. The information feedback method uses a two-stage codebook having a first-layer vector group and a second-layer vector group. The information feedback method comprises: receiving a signal to interference and noise ratio and a corresponding precoding matrix index sent by a user equipment, wherein the precoding matrix index comprises an index of a first vector in the first-layer vector group and an index of a second vector in the second-layer vector group; determining a precoding matrix on the 
Rahman et al (US 20180034519)(see IDS) discloses in [0005], a user equipment (UE) for a channel state information (CSI) feedback in an advanced communication system is provided. The UE comprises a transceiver configured to receive, from a base station (BS), CSI feedback configuration information for a pre-coding matrix indicator (PMI) feedback based on a linear combination (LC) codebook, wherein the PMI comprises a first PMI (i.sub.1) and a second PMI (i.sub.2).
Gao (US 20150289155) discloses teaches a network side device transmits to the user equipment determined CSI feedback configurations, where one CSI feedback configuration corresponds to one CSI-RS resource, and the preamble signal corresponding to each port of the one CSI-RS resource is transmitted via one set of antenna unit corresponding to the port.
Tian et al (US 20140313976) teaches a second orthogonal basis vector group and a group number of the second orthogonal basis vector group are determined according to a pre-defined first basis vector group, a third orthogonal basis vector group corresponding to each data layer is determined according to the second orthogonal basis vector group, then a second-level code word of each data layer is calculated separately, and the group number of the second orthogonal basis vector group, the third orthogonal basis vector group corresponding to the each data layer, and the second- 
Wernersson et al (US 20130230081) teaches in fig. 7 steps 703-709, [0060] Action 708. [0061] The radio base station 12 then precodes the data signal using the selected precoder and transforms the precoded data signal. The determined or selected precoder is actually directing the transmission of the data signal vertically as the transformation used for both the reference signals and the data signal directs the different signals vertically according to an elevation angle. Thus, the radio base station 12 directs or beamforms the data signal or signals forming a beam vertically toward the user equipment 10. As the same transformation is used for both the reference signal and the data signal, the effective channel including the transformation may be estimated by the UE and the proper precoder may be determined.
Ko et al (US 20170257156) teaches in fig. 12 and in [0124], upon receiving feedback information from the receiver, the transmitter may select a specific preceding matrix from a codebook on the basis of the received information. The transmitter that has selected the preceding matrix performs a precoding operation by multiplying the selected precoding matrix by as many layer signals as the number of transmission ranks, and may transmit each precoded Tx signal over a plurality of antennas.
Rahman et al (US 20160142117) teaches in fig. 10, [0344], a controller within the UE employs a CSI feedback block 1001 determines the values for the CSI components that are fed back from the UE, which comprise RI and/or CQI, and PMI, and the proposed component AMI. The controller within the eNB includes a CSI reconstruction block 1002 that employs the PMI and AMI feedback components to 

However, none of the prior arts cited alone or in combination provides the motivation to teach determining, by a terminal, N orthogonal vector groups, N being an integer greater than or equal to 1; wherein vectors in a same orthogonal vector group are orthogonal to each other, one orthogonal vector group is used to construct pre-coding corresponding to M layers in a pre-coding matrix, different orthogonal vector groups construct pre-coding corresponding to different layers in the pre-coding matrix, and M is an integer greater than or equal to 1; determining, by the terminal, linear combination coefficients for constructing the pre-coding matrix according to vectors in the N orthogonal vector groups; wherein the linear combination coefficients comprise linear combination coefficients corresponding to each layer in the pre-coding matrix; and
feeding back, by the terminal, channel state information to a base station, the channel state information comprising indication information of the N orthogonal vector groups and linear combination coefficients corresponding to Y layers among the determined linear combination coefficients for the pre-coding matrix, wherein Y is less than or equal to the number of layers of the pre-coding matrix as recited in claim 1 and similarly as in claims 13, 23 and 24.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koivisto et al (US 20130064129) discloses method and .
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        July 30, 2021